                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DISTRICT


WOLF TECHNOLOGIES, INC. et al.,                         )
                                                        )
                              Plaintiffs,               )
                                                        )
v.                                                      ) Case No. 16-6110-W-FJG
                                                        )
MORGAN CONSULTING GROUP, INC., et al.,                  )
                                                        )
                              Defendants.               )


                                      JOINT STATUS REPORT

         Plaintiffs and Defendants hereby submit the following status report:

         1.       Mediation was held on October 8, 2018, at which time a settlement was

reached and a five (5) page term sheet executed by all parties and their counsel.

         2.       The settlement called for the first installment of settlement proceeds to be

paid on or before October 8, 2018. The first installment payment was timely made by

Defendants.

         3.       The parties are diligently working out the language on a more formal

Settlement Agreement to supplement the terms of the term sheet executed at mediation.

         4.       The parties anticipate the more formal Settlement Agreement will be

finalized and executed no later than November 26, 2018, at which time the lawsuit will

be dismissed.

         5.       Should the matter not be dismissed on or before November 26, 2018, the

parties will file a supplemental status report updating the Court on the status.




{11096/0001: 00374648.DOC.}           1
      Case 5:16-cv-06110-FJG Document 263 Filed 11/08/18 Page 1 of 2
         WHEREFORE, Plaintiffs and Defendants respectfully request the Court take no

action on this matter up to and through November 26, 2018.

Respectfully Submitted,

SHAFFER LOMBARDO SHURIN PC                 HOVEY WILLIAMS, LLP

 /s/ James D. Myers ______                 By: Cheryl L. Burbach
James D. Myers           #46374            Cheryl L. Burbach #48605
Kathleen Kopach Woods    #34413            Dianne M. Smith-Misemer #51487
Michael F. Barzee        #65764            C. Blair Barbieri #67941
2001 Wyandotte Street                      10801 Mastin Boulevard, Suite 1000
Kansas City, MO 64108                      84 Corporate Woods
816-931-0500 – phone                       Overland Park, Kansas 66210
816-931-5775 - facsimile                   (913) 647-9050
jmyers@sls-law.com                         (913) 647-9057 FAX
kwoods@sls-law.com                         cburbach@hoveywilliams.com
mbarzee@sls-law.com                        dsmisemer@hoveywilliams.com
ATTORNEYS FOR PLAINTIFFS                   bbarbieri@hoveywilliams.com
                                           ATTORNEYS FOR DEFENDANTS




{11096/0001: 00374648.DOC.}           2
      Case 5:16-cv-06110-FJG Document 263 Filed 11/08/18 Page 2 of 2
